UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                     No. 16-3722
                                  ________________

                        COLLEEN REILLY; BECKY BITER;
                              ROSALIE GROSS

                                           v.

             CITY OF HARRISBURG; HARRISBURG CITY COUNSEL;
               MAYOR ERIC PAPENFUSE, In his Official capacity as
                            Mayor of Harrisburg

                                       Collen Reilly; Becky Biter,
                                                  Appellants
                                 ________________

                      Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                        (D.C. Civil Action No. 1-16-cv-00510)
                      District Judge: Honorable Sylvia H. Rambo
                                  ________________

                                Argued March 21, 2017
                                 ________________

                Before: AMBRO, JORDAN, and ROTH, Circuit Judges

                             (Opinion filed May 25, 2017)

               ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

       IT IS NOW ORDERED that the Precedential Opinion in the above case filed May
25, 2017, be amended as follows:

      On page 12, Section B, second paragraph, line two, replace “bear” with “have”

      On page 12, Section B, second paragraph, lines four and eight, replace
“Government” with “[g]overnment”.
       On page 12, Section B, second paragraph, line thirteen, replace “Government’
with “government”.

        On page 13, at the end of line 2 after “burden of Plantiffs.”, insert a footnote that
reads as follows: “To be clear, we do not take Ashcroft or Gonzales to stand for the
proposition that the government has the burden of proving that a preliminary injunction is
not an appropriate remedy. To the contrary, the moving party still retains the burden of
proof in two principal ways: it must prove that the law restricts protected speech and that
it will suffer irreparable harm. See Goodman v. Illinois Dep’t of Fin. & Prof’l
Regulation, 430 F.3d 432, 438 (7th Cir. 2005) (as to the first burden, rejecting a motion
for a preliminary injunction because the moving party failed to “show that protected
speech is being restricted”). If the moving party meets the first burden, then the
government must justify its restriction on speech under whatever level of scrutiny is
appropriate (intermediate or strict) given the restriction in question. See Thalheimer v.
City of San Diego, 645 F.3d 1109, 1116 (9th Cir. 2011) (“[I]n the First Amendment
context, the moving party bears the initial burden of making a colorable claim that its
First Amendment rights have been infringed, or are threatened with infringement, at
which point the burden shifts to the government to justify the restriction.”); cf. Byrum v.
Landreth, 566 F.3d 442, 446 (5th Cir. 2009) (“[W]hen considering the likelihood of
success, the district court should have inquired whether there is a sufficient likelihood the
State will ultimately fail to prove its regulation constitutional.”) Despite the suggestion
of Defendants to the contrary, they have the burden even under intermediate scrutiny
because, as already noted, “the burdens at the preliminary injunction stage track the
burdens at trial.” Gonzales, 546 U.S. at 429; cf. Casey v. City of Newport, R.I., 308 F.3d
106, 111 (1st Cir. 2002) (noting that, in the application of intermediate scrutiny, “[t]he
burden of proof is on the City to demonstrate that its restrictions on speech are narrowly
tailored”); Byrum, 566 F.3d at 446 (in the context of commercial speech, which is also
subject to intermediate scrutiny). If the government succeeds in justifying the restriction,
then the motion for a preliminary injunction fails because there is no likelihood of
success on the merits. And even if the moving party prevails on that prong, it still bears
the burden of showing irreparable injury. That brings us back to the balancing of the
factors that we have addressed earlier in this opinion.”

      On page 13, in the first full paragraph, line 10, replace the word “bear” with
“meet”.

       On page 13, in the first full paragraph, line 11, after “ordinance is narrowly
tailored” insert “appropriate to the government interest involved.”

                                                  By the Court,
                                                  /s/ Thomas L. Ambro, Circuit Judge
Dated: June 26, 2017


                                             2